UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                      93-CR-1074-01 (PAE)
                      -v-
                                                                            ORDER
 ANTONIO ACOSTA,

                                     Defendant.


PAUL A. ENGELMAYER, District Judge:

      For the reasons stated on the record at today’s conference:

             x   The Probation Department has withdrawn its specification alleging a violation

                 of supervised release involving failure to report.

             x   The defendant’s supervised release term is to be treated as having started

                 October 16, 2019, when the defendant’s state custody terminated.

             x   The defendant shall be permitted to travel to, and reside in, the District of

                 Connecticut during his term of supervised release.

             x   The defendant is to be supervised in a district to be determined by the U.S.

                 Probation Department.


      SO ORDERED.


                                                          
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: February 21, 2020
       New York, New York
